Citation Nr: 1546861	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-07 352	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dissociative fugue, recurrent, prior to June 2, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A March 2012 rating decision re-established service connection for dissociative fugue state, combined that disability with PTSD, and awarded an increased rating, from 30 to 50 percent, for that combined disability.  The appellant perfected his appeal for a higher rating.  In a November 2014 rating decision, the RO increased the rating for this disability to 100 percent, effective June 2, 2014.  Thus, the appeal continued as to the period prior to June 2, 2014.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDING OF FACT

1.	The Veteran in this case served on active duty from July 1969 to March 1971.

2.	On July 14, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant filed documentation dated July 7, 2015 indicating that he was withdrawing his appeal.  In other correspondence dated July 7, 2015, the Veteran provided written argument concerning his appeal.  In October 2015, the Veteran's accredited representative submitted written documentation indicating that it was the Veteran's intent to withdraw the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


